McAllister, J. This is an appeal from an order, entered May 9, 1881, in the Superior Court of Cook county, as follows: “ Angelo Crescio ) v. Bill. “ Samuel Olsen et al. ( “ This day again came the parties, by their solicitors aforesaid, and .thereupon it is ordered by the court that the defendants, Samuel Olsen and Gouel, Elizabeth Olsen, vacate and deliver up the possession of the premises described in the bill and decree in said cause, to wit: Lot four (4), in the assessor’s division of lots one (1), and two (2), in block fifty-nine (59), in Russell, Mather and Roberts’additions to Chicago, to John Crescio, the grantee in the master’s deed, issued pursuant to law upon sale and failure of redemption of the premises foreclosed upon, in said cause, by ten o’clock, May 20th, 1881; and that, upon their failure so to do, a writ of assistance issue herein without further notice.” The record shows no bill, service of process, decree, master’s report or petition, as the basis of such order, nor has any diminution of record been suggested. To discuss any question of law supposed to arise upon this record, would be about as useful and instructive, as a discussion of the German professor Zoellner’s theory of a “ Fourth Dimension of Space.” All we need say is, that the order has nothing for its support, and Reversed.